DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russ (WO 2021138470 A1, provisional filed in US in December 2019).
Regarding Claim 1 Russ discloses A biplane flying device, comprising:
a fuselage (26);
an upper wing (20), connected to one side of the fuselage (via 28), wherein the upper wing has a first end and a second end opposite (left and right side in Fig. 1) to each other;
a lower wing (24), connected to the fuselage and opposite to the upper wing, wherein the lower wing has a third end and a fourth end (left and right sides of 24 in Fig. 1) opposite to each other, the first end is opposite to the third end, and the second end is opposite to the fourth end;
a first propulsion assembly (11), connected between the first end, the third end and the fuselage; and
a second propulsion assembly (15), connected between the second end, the fourth end and the fuselage.

Regarding Claims 2, 4-7, and 9 Russ further discloses the biplane:
2. The biplane flying device according to claim 1, wherein the first end, the second end, the third end and the fourth end each have an arc-shaped wingtip structure (18/22), the arc-shaped wingtip structures at the first end and the third end are respectively bent toward the first propulsion assembly and connected to the first propulsion assembly, and the arc-shaped wingtip structures at the second end and the fourth end are respectively bent toward the second propulsion assembly and connected to the second propulsion assembly (see connections best shown in Fig. 5).

4. The biplane flying device according to claim 1, wherein the upper wing further has a chord line, the first propulsion assembly and the second propulsion assembly each have a central axis, there is an angle between the chord line and any of the central axes, and the chord line rises in a direction away from the fuselage, wherein the direction is defined as from a trailing edge of the upper wing to a leading edge of the upper wing (the upper wing of Russ has an airfoil shape, so the chord line is angled upward at least in the rear portion of the airfoil near 32).

5. The biplane flying device according to claim 4, further comprising at least one wing-connecting member (28) connected between the fuselage and the upper wing, wherein the at least one wing-connecting member keeps a distance (See Figs 1 and 3) between the fuselage and the upper wing, and the lower wing is directly connected to the fuselage.

6. The biplane flying device according to claim 1, wherein the upper wing and the lower wing each have an airfoil (see airfoil shape in Figures), and the airfoils each have a curve (at least at 18 and 22).

7. The biplane flying device according to claim 1, wherein the upper wing further comprises an aileron (32) on a side of the upper wing close to a tail of the fuselage.

9. The biplane flying device according to claim 1, further comprising a tail wing (28 in the embodiment shown in Fig. 4), wherein the tail wing and the lower wing are located on the same side of the fuselage, and the tail wing is located on a tail of the fuselage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Russ as applied to claim 1 above, and further in view of CVRLJE (US 20180354613 A1). Russ is silent on the use of air guide assemblies. CVRLJE discloses a very similar aircraft having the first propulsion assembly and the second propulsion assembly each comprises a fan propeller (81/91) and an air guide assembly (82/92), the air guide assembly is disposed at an exhaust port (all along the assembly) of the respective fan propeller. At the time of invention it would have been obvious to one of ordinary skill in the art to provide the biplane of Russ with the ducted air guide of CVRLJE wherein the fan propeller of the first propulsion assembly is connected between the first end, the third end and the fuselage, and the fan propeller of the second propulsion assembly is connected between the second end, the fourth end and the fuselage. The motivation for doing so would have been to use a more powerful ducted design.

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642